Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 1 of 19. PageID #: 984



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


JAMIE MARQUARDT,                               )       Case No.: 1:18 CV 333
                                               )
       Plaintiff                               )
                                               )
       v.                                      )       JUDGE SOLOMON OLIVER, JR.
                                               )
NICOLE CARLTON, et al.,                        )
                                               )
       Defendants                              )       ORDER


                                       I. INTRODUCTION

       Currently pending before the court in the above-captioned case is Plaintiff Jamie Marquardt’s

(“Marquardt” or “Plaintiff”) Motion for Partial Summary Judgment on the issue of liability and for

declaratory and injunctive relief (ECF No. 21). Also pending is Defendants Nicole Carlton

(“Carlton”) and the City of Cleveland’s (collectively, “Defendants”) Motion for Summary Judgment

on all remaining claims against them (ECF No. 22). The court has previously granted Defendants’

Motion for Partial Judgment on the Pleadings in regard to Counts 2, 3, and 4 (ECF No. 26). Thus,

only Counts 1, 5, 6, and 7 remain.

       For the following reasons, the court denies Plaintiff’s Motion for Partial Summary Judgment

on Count 1 (his free speech claim) and Count 5 (his insufficient training claim), and grants

Defendant’s Motion for Summary Judgment on those claims. Further, the court grants Plaintiff’s

Motion for Summary Judgment on Count 6 (the unconstitutionally broad social media policy claim)

and grants in part Plaintiff’s Motion with respect to Count 7, insofar as it seeks to enjoin Defendants

from enforcing the Social Media Policy, but denies his Motion seeking injunctive relief reinstating

him to his former position with back pay. Thus, the court denies Defendants’ Motion for Summary
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 2 of 19. PageID #: 985



Judgment in regard to Count 6. The court also denies Defendants’ Motion with respect to Count 7,

insofar as it pertains to the Social Media Policy, but grants Defendants’ Motion in regard to Count

7, insofar as it pertains to Plaintiff’s request for injunctive relief, reinstating him to his former

position with back pay.

                                       I. BACKGROUND

        The City of Cleveland Emergency Medical Services (“EMS”) hired Plaintiff in 1995 as a

paramedic. (Marquardt Dep. 116:5-7, ECF No. 22-2.) During his twenty-year career with EMS,

Plaintiff was promoted to an EMS captain where he was responsible for directing, controlling, and

monitoring an EMS shift of 40 to 45 employees. (Id. at 125:14-17.) He was terminated on

March 16, 2016, after a month-long investigation into two Facebook posts on his account, related

to the fatal shooting of Tamir Rice by police in a local Cleveland neighborhood in November

of 2014. (Compl. ¶ ¶ 21-29, ECF No. 1.)

        Early in the morning of February 14, 2016, two posts appeared on Plaintiff’s personal

Facebook account:

        Post No. 1:    Let me be the first on record to have the balls to say Tamir Rice
                       should have been shot and I am glad he is dead. I wish I was in the
                       park that day as he terrorized innocent patrons by pointing a gun at
                       them walking around acting bad. I am upset I did not get the chance
                       to kill the little criminal fucker.

        Post No. 2:    Stop Kevin. How would you feel if you were walking in the park and
                       some ghetto rat pointed a gun in your face? Would you look to him
                       as a hero? Cleveland sees this felony hood rat as a hero.

(Id. at ¶ 28.)

        Plaintiff denies that he authored the posts, and claims he was only alerted to them via text

messages from friends. (Id. at ¶ ¶ 15-22.) He immediately deleted the posts, and issued an apology

                                                -2-
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 3 of 19. PageID #: 986



via Facebook writing, “I do not believe or stand for what was written. If my good friends did not text

me, I would have never known it was there.” (Id. at ¶ 23.)

        Later that day, Plaintiff reported the posts to the EMS Commissioner, Carlton, and again

denied he wrote them. (Id. at ¶ 24.) Two EMS employees also separately notified their supervisors

of the posts that same day. The notified supervisors reviewed Plaintiff’s Facebook posts and

concluded that they raised safety concerns. (Threat Dep. 26:14-21, ECF No. 22-10.) They then

notified their supervisors, who notified Commissioner Carlton. (Carlton Decl. at ¶ 7, ECF No. 22-4.)

        On February 24, 2016, Carlton notified Plaintiff that an investigation into his posts was being

conducted and informed him of the date of his pre-disciplinary hearing. (ECF No. 21-12.) Plaintiff

cooperated throughout the course of the investigation. (Compl. ¶ 26.) The pre-disciplinary hearing

was held on March 4, 2016, and was attended by Plaintiff, Carlton, and a union representative. (ECF

No. 22-11.) At the conclusion of the investigation, the City terminated Plaintiff for violating Sections

101.01-1, 102.01-2, 4, 102.02-1, 104.02-1, 2, 3, 4, and 202.02-1 and 2 of the Division of Emergency

Medical Service Manual Rules and Regulations; Section 1.20 Division of Emergency Medical

Service General Orders; and Rule 9.10-5 and 9-10.18 of the Civil Service Rules of the City of

Cleveland. (Id.)

        Plaintiff maintains that he did not write the posts and they do not reflect his beliefs, but

claims that even if he did write them, he is entitled to relief for his termination.

        On February 12, 2018, Plaintiff initiated this action, alleging that even if he did author the

posts: (1) his Facebook posts are protected by the First and Fourteenth Amendments (Count 1); (2)

Defendants’ rules, regulations, and general orders are unconstitutionally broad (Count 6); and (3)

Plaintiff has suffered irreparable harm and is entitled to injunctive relief (Count 7). (Compl. at ¶¶

                                                  -3-
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 4 of 19. PageID #: 987



31, 52, and 55.) Count 5 is a 42 U.S.C. § 1983 claim that alleges negligent training of Carlton as to

employees’ First Amendment rights. (Id. at ¶ 49.)

        Plaintiff also alleged the following state law claims: (1) Employees’ Right to Free

Expression– Cleveland Cod. Ord. § 171.49 (Count 2); (2) Interfering with Civil Rights –Cleveland

Cod. Ord. § 615.13 (Count 3); and (3) Interfering with Civil Rights – O.R.C. § 2921.45 (Count 4).

Plaintiff brought Counts 2, 3, and 4 pursuant to O.R.C. § 2607.60, which grants a plaintiff a civil

cause of action for injuries sustained as a result of a defendant’s violation of criminal law. (Id. at ¶

34, 39, and 44.) However, on September 25, 2018, Defendants moved for Partial Judgment on the

Pleadings on these state law claims, and on April 2, 2019, the court granted Defendants’ Motion.

(Order of Apr. 2, 2019, ECF No. 26.)

        On February 28, 2019, Plaintiff filed his Motion for Partial Summary Judgment (ECF No.

21), in response to which Defendants filed an Opposition (ECF No. 25) on April 1, 2019. Plaintiff

filed his Reply (ECF No. 27) on April 15, 2019. Also on February 28, 2019, Defendants filed their

Motion for Summary Judgment (ECF No. 22), in response to which Plaintiff filed an Opposition

(ECF No. 24) on April 1, 2019. Defendants filed their Reply (ECF No. 28) on April 15, 2019.


                               III. LEGAL STANDARD

The Federal Rule of Civil Procedure 56(a) governs summary judgment motions and provides:

        The court shall grant summary judgment if the movant shows that there is no
        genuine dispute as to any material fact and the movant is entitled to judgment as a
        matter of law. The court should state on the record the reasons for granting or
        denying the motion.




                                                   4
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 5 of 19. PageID #: 988



       A party asserting there is no genuine dispute as to any material fact or that a fact is

genuinely disputed must support the assertion by:

       (A) citing to particular parts of materials in the record, including depositions,
       documents, electronically stored information, affidavits or declarations,
       stipulations (including those made for purposes of the motion only), admissions,
       interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or presence of a
       genuine dispute, or that an adverse party cannot produce admissible evidence to
       support the fact.

Fed. R. Civ. P. 56(c)(1).

       Though the Rule was amended in 2010, the summary judgment standards and burdens have

not substantially changed. See Fed. R. Civ. P. 56 advisory committee’s notes (2010 Amendments)

(“Subdivision (a) carries forward the summary-judgment standard expressed in former subdivision

(c) . . . .”); Farmers Ins. Exch. v. RNK, Inc., 632 F.3d 777, 782 n.4 (1st Cir. 2011); but see Williams

v. Silver Spring Volunteer Fire Dep’t, 86 F. Supp. 3d 398, 407 (stating that under amended Fed. R.

Civ. P. 56 a party is not required to submit facts in an admissible form but is required to submit facts

that could be put in admissible form). In reviewing summary judgment motions, this court must view

the evidence in a light most favorable to the non-moving party to determine whether a genuine issue

of material fact exists. Adickes v. S.H. Kress & Co., 398 U.S. 144, 153 (1970); White v. Turfway

Park Racing Ass’n, Inc., 909 F.2d 941, 943-44 (6th Cir. 1990). A fact is “material” only if its

resolution will affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). Determination of whether a factual issue is “genuine” requires consideration of the

applicable evidentiary standards. Thus, in most cases the Court must decide “whether reasonable

jurors could find by a preponderance of the evidence that the [non-moving party] is entitled to a


                                                   5
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 6 of 19. PageID #: 989



verdict.” Id. at 252. However, “[c]redibility judgments and weighing of the evidence are prohibited

during the consideration of a motion for summary judgment.” Ahlers v. Scheibil, 188 F.3d 365, 369

(6th Cir. 1999).

        The moving party has the burden of production to make a prima facie showing that it is

entitled to summary judgment. Celotex Corp. v. Catrett, 477 U.S. 317, 331 (1986). If the burden of

persuasion at trial would be on the non-moving party, then the moving party can meet its burden of

production by either: (1) submitting “affirmative evidence that negates an essential element of the

nonmoving party’s claim”; or (2) demonstrating “to the court that the nonmoving party’s evidence

is insufficient to establish an essential element of the nonmoving party’s claim.” Id.


        If the moving party meets its burden of production, then the non-moving party is under an

affirmative duty to point out specific facts in the record which create a genuine issue of material fact.

Zinn v. United States, 885 F. Supp. 2d 866, 871 (citing Fulson v. City of Columbus, 801 F. Supp. 1,

4 (S.D. Ohio 1992)). The non-movant must show “more than a scintilla of evidence to overcome

summary judgment”; it is not enough to show that there is slight doubt as to material facts. Id.

Moreover, “the trial court no longer has a duty to search the entire record to establish that it is bereft

of a genuine issue of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479–80 (6th Cir.

1989) (citing Frito-Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988)).

                                   IV. LAW AND ANALYSIS

                           A. First and Fourteenth Amendment Claim




                                                    6
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 7 of 19. PageID #: 990



       Plaintiff alleges in Count 1 that Defendants violated his right to free speech under the First

and Fourteenth Amendments. He argues Defendants retaliated against him for engaging in protected

speech via his Facebook posts.

       To establish a prima facie case that Defendants violated his right to free speech, Plaintiff

must demonstrate: (1) that he was engaged in constitutionally protected speech; (2) he was subjected

to adverse action or deprived of some benefit; and (3) the protected speech was a “substantial” or

“motivating factor” in the adverse action. Farhat v. Jopke, 370 F.3d 580, 588 (6th Cir. 2004).

       In Connick v. Myers, 461 U.S. 138 (1983), the Supreme Court established a two-part inquiry

for determining when the discharge of a public employee violates the First Amendment. The

threshold question is whether the employee’s speech may fairly be categorized as constituting speech

on a matter of public concern. Dambrot v. Cent. Michigan Univ., 55 F.3d 1177, 1186 (6th Cir. 1995).

If the speech relates to a matter of public concern, then the court employs the balancing test outlined

in Pickering v. Bd. of Educ., 391 U.S. 563 (1968), to determine if the employee’s free speech

interests outweigh the efficiency interests of the government employer. Dambrot, 55 F.3d at 1186.

                                    1. Matter of Public Concern

       The court must first determine whether Plaintiff’s posts spoke on a matter of public concern.

Connick, 461 U.S. at 147. Whether speech addresses a matter of public concern is a question of law

for the court to decide. Leary v. Daeschner, 349 F.3d 888, 897 (6th Cir. 2003).

       The Connick court described speech that covers matters of public concern as “relating to any

matter of political, social, or other concern to the community.” Dambrot, 55 F.3d at 1186 (quoting

Connick, 461 U.S. at 146). The Connick court also noted, “[w]hether an employee’s speech



                                                  7
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 8 of 19. PageID #: 991



addresses a matter of public concern must be determined by the content, form, and context of a given

statement, as revealed by the whole record.” Connick, 461 U.S. at 147-48. More recently, the

Supreme Court held that, “public concern is a subject of legitimate news interest; that is a subject

of general interest and of value and concern to the public at the time of publication.” City of San

Diego v. Roe, 543 U.S. 77, 84 (2004).

       The Sixth Circuit has applied the two-part Connick test in several cases that are useful here.

In Dambrot, for instance, a college basketball coach was terminated after calling his players the N-

word during a huddle in the locker room. Dambrot, 55 F.3d at 1181. The Sixth Circuit held that the

purpose of his speech was not to impart a politically or socially relevant message, but rather

encourage his players to play harder. The court rejected the idea that the speech was protected as a

matter of public concern. Rather, the court found that the speech was for his player’s own private

consumption and, in the form and context of his speech being in a team huddle in the locker room,

not a matter of public concern. Dambrot, 55 F.3d at 1186.

       In another Sixth Circuit case, a former school district employee was terminated for making

threats to a co-worker, and also alleging collusion between said co-worker and the school district.

Farhat, 370 F.3d at 585-86. In evaluating whether the speech was a matter of public concern, the

court first determined the focus of the speech, the point of the speech, to what purpose the employee

spoke, the intent of the speech, and the communicative purpose of the speaker. Id. at 592; Mayhew

v. Town of Smyrna, 856 F.3d 456, 467 (6th Cir. 2017) (holding that courts should examine the point

of the speech in question; it does not matter why the employee spoke but what he said). Furthermore,

the Farhat court also noted “passing or fleeting references to an arguably public matter do not

elevate the speech to a matter of public concern where the point of the speech advances only a

                                                 8
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 9 of 19. PageID #: 992



private interest.” Farhat, 370 F.3d at 592-93. In the case of the former school district employee, the

court found that the communicative purpose of the speech was to express a personal grievance with

the school district. Any reference to collusion or corruption was passing and incidental, despite the

fact that corruption in the school district may be a matter of public concern. Id. In the context of the

former employee’s speech, the court held that the former employee’s speech was not a matter of

public concern. See also Johnson v. City of Battle Creek, No. 4:04-cv-38, 2005 U.S. Dist. LEXIS

40300 *26 (W.D. Mich. May 10, 2005) (plaintiff’s statement threatening to shoot a co-worker, when

taken in context of the situation, was gratuitous, unprofessional, and furthered his own private

grievances despite referencing matters that may be considered matters of public concern).


        Application of the above principles leads to the conclusion that Plaintiff’s Facebook posts

do not involve matters of public concern. Focusing on the “content, form, and context” of the posts,

the court finds no socially or politically relevant message in Plaintiff’s posts. Dambrot, 55 F.3d at

1186. It is unimaginable that Facebook posts detailing the author’s desire to kill a twelve-year-old

boy and his joy that he is already dead are a matter of public concern. His references to “I” and “me”

in his posts show this was a personal grievance that was written to further his own private interests.

        Plaintiff argues that the Tamir Rice shooting was a matter of public interest because of the

national scope of the shooting combined with political tensions at the time. This court recognizes

the public interest in the Tamir Rice shooting and how the City of Cleveland has responded to the

shooting in the years since. But Plaintiff fails to adequately address the content, form, and context

of the posts as they relate to such a public concern.

        To evaluate the form and context, the court must look at the point of the statements and their

communicative purpose. Farhat, 370 F.3d at 592. Here, the communicative purpose was not to

                                                   9
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 10 of 19. PageID #: 993



discuss public safety, law enforcement, government operations, gun reform, police brutality, or any

other public matters. Rather, the point of the posts were for Plaintiff to express his personal joy that

Tamir Rice is dead and to voice his disappointment that he was not the one to pull the trigger.

        Merely referencing Tamir Rice in a Facebook post is not enough for statements to be matters

of public concern. Passing or fleeting references to a public matter do not elevate the matter to public

concern when the references focus on speech that advances a private interest. Farhat, 370 F.3d at

592-93. To rule otherwise would allow for almost all speech serving a private interest that merely

references a public issue to be considered that of public concern. Here, Plaintiff used the word “me”

and “I” six times in three sentences of a Facebook post. This further supports a conclusion that he

was promoting his own private interests, and not speaking on a matter of public concern as he

claims. While the posts touch on Tamir Rice and his tragic death, they do nothing more other than

promote his own distasteful private interests involving a desire to kill a twelve-year-old child.

                                    2. Pickering Balancing Test

        Having found that Plaintiff’s posts do not touch on a matter of public concern, there is no

need for the court to evaluate the posts under the Pickering balancing test. Dambrot, 55 F.3d at 1191.

Nor does the court need to address Commissioner Carlton’s qualified immunity defense, since she

did not violate Plaintiff’s constitutional rights when she terminated him from EMS. Feathers v. Avey,

319 F.3d 843, 848 (6th Cir. 2003) (noting the first step in the inquiry is to determine if the

government employee violated a constitutional right). Accordingly, the court grants Defendants’

Motion for Summary Judgment on Count 1 – First Amendment violation.

                           B. Constitutionality of Social Media Policy




                                                  10
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 11 of 19. PageID #: 994



        Next, Plaintiff argues that the City of Cleveland’s Social Media Policy is overbroad and thus

unconstitutional on its face (Count 6). He contends that, if the court finds that the Policy is

unconstitutional, it should permanently enjoin Defendants from enforcing the Social Media Policy

and order them to reinstate him to his former position with back pay (Count 7– injunctive relief).

        The overbreadth doctrine allows parties not yet affected by a statute to bring actions under

the First Amendment based on a belief that a certain statute is so broad that it threatens to “chill” the

exercise of free speech and expression. Dambrot, 55 F.3d at 1182; Leonardson v. City of E. Lansing,

896 F.2d 190, 195 (6th Cir. 1990); Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). Thus, Plaintiff

may assert this claim even though the court has already determined that his speech did not involve

a matter of public concern and that, as a consequence, his First Amendment rights were not violated.

        A statute is unconstitutionally overbroad on its face if there is “a realistic danger that the

statute will significantly compromise recognized First Amendment protections of parties not before

court . . . .” Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 801 (1984). Courts

apply a modified Pickering balancing test when assessing prospective restrictions on government

employee speech. See United States v. Nat’l Treasury Employees Union (NTEU), 513 U.S. 454, 468

(1995). The test requires the court to weigh the policy’s impact on all public employees’ speech as

citizens on matters of public concern against the restricted speech’s “necessary impact on the actual

operation of the Government.” Moonin v. Tice, 868 F.3d 853, 861 (9th Cir. 2017) (quoting NTEU,

513 U.S. at 468). The facts of the present case are not relevant in this analysis. Rather, the court

looks at the text of the policy to determine the type of speech it restricts and if the government

employer justifies the restriction. Id. at 861.




                                                   11
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 12 of 19. PageID #: 995



       Under the modified test, courts first examine whether the policy has the potential to restrict

speech on matters of public concern. Moonin, 868 F.3d at 861. If the policy does restrict this speech,

then courts look to the government employer’s justification for the policy. They weigh “the impact

of the ban as a whole – both on the employees whose speech may be curtailed and on the public

interested in what they may say – against the restricted speech’s ‘necessary impact on the actual

operation’ of the government.” Id. (quoting NTEU, 513 U.S. at 468). The government has a heavier

burden when it seeks to justify a restriction to an employee’s speech on matters of public concern,

compared to an isolated disciplinary action because of employee speech. Id.

       Again, Dambrot is instructive. There, the Sixth Circuit evaluated the university’s

discriminatory harassment policy and found it was overbroad. In the policy, racial and ethnic

harassment was defined as:

               any intentional, unintentional, physical, verbal, or nonverbal behavior
               that subjects an individual to an intimidating, hostile or offensive
               educational, employment or living environment by . . . (c) demeaning
               or slurring individuals through . . . written literature because of their
               racial or ethnic affiliation; or (d) using symbols, [epithets] or slogans
               that infer negative connotations about the individual's racial or ethnic
               affiliation.


Dambrot, 55 F.3d at 1182.

       The court held that this policy was unconstitutional on its face because the policy reached

a substantial amount of constitutionally protected speech. The court found that the language of the

policy was sweeping and targeted as much and as many types of conduct as possible. Id.

Additionally, the court found that the policy was too vague because it did not give the plaintiff fair

notice of prohibited speech and instead gave the university too much subjective power to determine

what was offensive. Id. See also Moonin, 868 F.3d at 868 (9th Cir. 2017) (citing City of Lakewood

                                                  12
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 13 of 19. PageID #: 996



v. Plain Dealer Publ’g Co., 486 U.S. 750 (1988)) (holding that allowing a supervisor to have

unbound discretion in determining what communication was “appropriate” raises concern that the

policy will be arbitrarily enforced). Although the policy was deemed overbroad, the court found the

plaintiff’s speech was not protected, so the court held that he was not entitled to recover damages

on the overbroad claim. Dambrot, 55 F.3d at 1185.

        Aside from Dambrot, there are very few cases that serve as controlling precedent on the

matter. However, the court has found persuasive authority, explicating how to apply the modified

Pickering balancing test, in other circuits.

        The Fourth Circuit applied the modified Pickering balancing test in Liverman v. City of

Petersburg, 844 F.3d 400 (4th Cir. 2016). In that case, two police officers challenged disciplinary

actions they received for violations of their Department’s social networking policy. The plaintiffs

in the case made comments on Facebook about the Department’s recent promotions of “rookie

cops.” Id. at 405. Shortly after making the comments, the officers were terminated for violating the

Department’s Negative Comments provision, which stated:

               Negative comments on the internal operations of the Bureau, or
               specific conduct of supervisors or peers that impacts the public’s
               perception of the department is not protected by First Amendment
               free speech clause, in accordance with established case law.
Id. at 404.

        In applying the Pickering balancing test, the court found that the speech prohibited by the

policy could affect the public’s access to matters of interest. The Fourth Circuit noted the policy’s

“astonishing breadth,” finding that the “Negative Comments Provision” could “reach just about

anything,” including comments about the police department’s operations that would be matters of

public concern. Id. at 408. The Police Chief’s primary justification for the policy was to prevent


                                                 13
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 14 of 19. PageID #: 997



divisive social media use, which would undermine the department’s interests in camaraderie among

patrol officers and building community trust. The court held this justification did not meet the burden

demonstrating actual disruption to its mission, despite some officers requesting shift transfers. Id.

Of the policy, the court noted, “the speculative ills targeted by the social networking policy are not

sufficient to justify such sweeping restrictions on officers’ freedom to debate matters of public

concern. Id. at 408-09; See also Moonin, 868 F.3d at 866 (“Avoiding accountability by reason of

persuasive speech to other governmental officials and the public is not an interest that can justify

curtailing officers’ speech as citizens on matters of public concern.”).

       In the present case, Plaintiff challenges the constitutionality of EMS’s Social Networking

Policy. The relevant section states:

               Division of Emergency Medical Service employees shall not post
               knowingly false, harmful, inappropriate, confidential, or proprietary
               information/media about the City of Cleveland, the Department of
               Public Safety, the Division of Emergency Medical Services, the
               Division of Emergency Medical Services Employees, and any patient
               or patients’ family members at any time on or off duty.


(ECF No. 21-13.)

       The court notes that though Plaintiff challenges the policy on the basis of overbreadth, the

briefs of neither party addresses it indepth. However, the court finds, upon analysis, that the Social

Media Policy is unconstitutionally overbroad.

       The threshold question is whether EMS’s Social Media Policy regulates the department’s

right to speak on matters of public concern. There is no question that it does. As the Liverman court

noted, a general restriction on negative comments – without defining what “negative” means – acts

as a virtual blanket ban on all speech critical of the government employer. Liverman, 844 F.3d at


                                                  14
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 15 of 19. PageID #: 998



407. Defendants’ Social Media Policy seeks to prohibit speech that would be considered “harmful”

or “inappropriate” towards EMS and the City of Cleveland. Commander Carlton testified that she

would consider “anything that is negative . . . anything that has a negative impact” as a violation of

the Social Media Policy. (Carlton Dep. 32:23 – 33:5, ECF No. 21-5.) The reality is that speech that

has a negative impact on EMS or the City of Cleveland could mean just about anything, including

speech that references matters of public concern. Therefore, like the discrimination policy in

Dambrot, this policy reaches a substantial amount of protected speech. Dambrot, 55 F.3d at 1182.

The Supreme Court has weighed in on the importance of allowing government employees to discuss

matters of public concern, stating, “[g]overnment employees are often in the best position to know

what ails the agencies for which they work.” Waters v. Churchill, 511 U.S. 661, 674 (1994) (plurality

opinion). Based on a fear that they will be “harmful” to the City, EMS’s social media policy prevents

employees from speaking on these ills, despite their matter of public concern.

       Next, the court must weigh the policy’s restrictions against the necessary impact on the actual

operation of the government. Defendants failed to address in their Motion, or opposition to

Plaintiff’s Motion, its justification for the broad Social Media Policy. From other arguments they

have raised, it can be inferred that EMS was concerned that harmful social media use could threaten

cohesion among those who work in the unit, and undermine efforts to gain the public’s trust in the

communities in which they serve. Courts have routinely recognized this as a legitimate concern, with

the Supreme Court stating, “[w]hen close working relationships are essential to fulfilling public

responsibilities, a wide degree of deference to the employer’s judgment is appropriate.” Liverman,

844 F.3d at 408 (quoting Connick, 461 U.S. at 151-152).




                                                 15
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 16 of 19. PageID #: 999



          Defendants’ justification that it seeks to ensure effective operation of EMS through the

prevention of harmful or inappropriate employee speech is not sufficient to allow for the

promulgation of such a broad social media policy by Defendants. Although EMS would operate

more efficiently if its practices were not questioned by the public, EMS must also be held

accountable by the people it serves. Moonin, 868 F.3d at 866. Because the Social Media Policy

would prevent employees from speaking up about issues within EMS or the City of Cleveland, the

public is at a disadvantage in being able to hold the government accountable for its practices.

          Defendants also discuss the actual and potential disruption Plaintiff’s speech caused within

EMS. The government has an interest in preventing speech that it reasonably believes will disrupt

the workplace. Connick, 461 U.S. at 150-51. The government may justify a policy through evidence

that the anticipated harm is “real, not merely conjectural.” NTEU, 513 at 475. However, even

assuming that Defendants provided sufficient evidence of actual disruption by Plaintiff, it still would

not justify the broad Social Media Policy. Since Plaintiff’s speech was not constitutionally protected

as a matter of public concern, the government cannot use his Facebook posts as a justification for

the broadness of the Policy. Defendants in this case fail to explain how the Social Media Policy’s

sweeping restriction on speech would be outweighed by a government interest. Liverman, 844 F.3d

at 408.

          Furthermore, the policy limits speech that is “harmful” or “inappropriate” which leaves the

Policy vulnerable to overt viewpoint discrimination. See e.g., Dambrot, 55 F.3d at 1182. Commander

Carlton in this case evaluates employee speech, and under the policy she has the power to decide

what is “harmful” and “inappropriate.” It is entirely subjective, and threatens arbitrary application

of the Policy. Moonin, 868 F.3d at 867 (9th Cir. 2017) (citing City of Lakewood, 486 U.S. 750)


                                                  16
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 17 of 19. PageID #: 1000



 (noting that such unbound discretion as to substance allows for potentially arbitrary or

 viewpoint-discriminatory enforcement of a policy).

        The EMS Social Media Policy undoubtedly limits employees’ right to speak on matters of

 public concern. Defendants have not provided sufficient evidence to justify such a sweeping policy.

 Accordingly, the court holds that the Social Media Policy is unconstitutionally overbroad (Count 6).

 As a result of the court’s finding, Defendants are hereby permanently enjoined from enforcing the

 Social Media Policy as written (Count 7). Dambrot, 55 F.3d at 1183-84.

        Nevertheless, since it has already been determined that Plaintiff’s speech was not protected

 as a matter of public concern, Plaintiff is not entitled to recover on this claim. See Dambrot, 55 F.3d

 at 1185 (holding that without demonstrating that the plaintiff’s speech was protected under the First

 Amendment, the plaintiff could not recover despite the court finding that the discrimination policy

 was overbroad). Consequently, the remainder of Plaintiff’s request for injunctive relief in Count

 7—reinstatement to his former position and request for back pay and other benefits of

 employment—must also be denied.

                                   C. Failure to Adequately Train

        Lastly, Plaintiff asserts a 42 U.S.C. § 1983 claim in Count 5 against the City for failure to

 train EMS staff and Commissioner Carlton on First Amendment rights. Failure to train can give rise

 to municipal liability pursuant to a policy of the city under § 1983 “where the failure . . . amounts

 to deliberate indifference to the rights of persons with whom the [untrained employees] come into

 contact.” Connick v. Thompson, 563 U.S. 51, 80 (2011) (quoting City of Canton v. Harris, 489 U.S.

 378, 388 (1989)).The first inquiry of any case alleging municipal liability under § 1983 is a question

 of whether there is a direct causal link between municipal policy or custom and the alleged


                                                   17
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 18 of 19. PageID #: 1001



 constitutional deprivation. City of Canton, 489 U.S. at 388. To establish causation, Plaintiff must

 show that the policies were “the moving force [behind] the constitutional violation.” Id. at 389. Here,

 the First and Fourteenth Amendments did not protect Plaintiff’s posts. Thus, Plaintiff did not suffer

 any harm from the City’s alleged failure to train. Therefore, he cannot recover. The court grants

 Defendants’ Motion for Summary Judgment on this claim (Count 5).


                                        V. CONCLUSION


        The court concludes that the derogatory remarks attributed to the Plaintiff for which he was

 terminated from his position with the City of Cleveland EMS, including “I am upset I did not get to

 kill the little fucker” did not relate to “matters of public concern”. This was more in the nature of a

 private grievance. Thus, his speech was not protected by the First Amendment. Therefore, Plaintiff

 is not entitled to the relief he seeks--reinstatement to his former position with back pay.


        The court does find that his claim challenging the City of Cleveland’s Social Media Policy

 as being unconstitutionally overbroad is well taken and should be enjoined. While it undoubtedly

 regulates matters of public concern, it reaches a substantial amount of protected speech. The law

 allows for a challenge on this ground by persons not yet affected by the Policy when the Policy

 would chill speech and expression. That is why Defendants can challenge the Policy even though

 succeeding on this claim will not entitle him to be reinstated with back pay. He cannot be reinstated

 because his speech did not involve a matter of public concern and was thus not protected by the First

 Amendment as previously discussed.


        For the reasons previously stated, the court denies Plaintiff’s Motion for Partial Summary

 Judgment on Count 1 (his free speech claim) and Count 5 (his insufficient training claim), and grants


                                                   18
Case: 1:18-cv-00333-SO Doc #: 29 Filed: 08/23/19 19 of 19. PageID #: 1002



 Defendants’ Motion for Summary Judgment on those claims. Further, the court grants Plaintiff’s

 Motion for Summary Judgment on Count 6 (the unconstitutionally broad social media policy claim)

 and grants in part Plaintiff’s Motion with respect to Count 7, insofar as it seeks to enjoin Defendants

 from enforcing the social media policy, but denies his Motion seeking injunctive relief reinstating

 him to his former position with back pay. Thus, the court denies Defendants’ Motion for Summary

 Judgment in regard to Count 6. The court also denies Defendants’ Motion with respect to Count 7,

 insofar as it pertains to its Social Media Policy, but grants Defendants’ Motion in regard to Count

 7, insofar as it pertains to Plaintiff’s request for injunctive relief, reinstating him to his former

 position with back pay.


         IT IS SO ORDERED.


                                                        /S/ SOLOMON OLIVER, JR.
                                                        UNITED STATES DISTRICT JUDGE



        August 23, 2019




                                                   19
